ORDER
This is an appeal of a circuit order which denied a motion for judgment on the pleadings, under Rule 12(c), SCRCP. Respondent moves to dismiss the appeal on the ground that the order is not directly appealable. Appellants claim the order is directly appealable because their motion for judgment on the pleadings raised only questions of law. We grant the motion to dismiss.
This Court has previously held that the denial of a motion for judgment on the pleadings which raises only a question of law is directly appealable. Hercules Inc. v. South Carolina Tax Commission, 274 S. C. 137, 262 S. E. (2d) 45 (1980); Mullis v. Celanese Corp. of America, 234 S. C. 380, 108 S. E. (2d) 547 (1959). The holdings in Hercules and Mullis, however, are based on the premise that the denial of a motion for judgment on the pleadings which raises only a question of law is appealable because it is in the nature of a general demurrer. See also Page v. North Carolina Mutual Life Ins. Co., 207 S. C. 277, 35 S. E. (2d) 716 (1945).
In Moyd v. Johnson, 289 S. C. 482, 347 S. E. (2d) 97 (1986), we held that the denial of a motion to dismiss for failure to state a cause of action under Rule 12(b)(6), SCRCP, is not directly appealable. Since a Rule 12(b)(6) motion to dismiss serves the same purpose as a demurrer, Moyd effectively overruled our prior cases holding that the denial of a demurrer is directly appealable. Because Hercules and Mullis are premised on the denial of a demurrer being directly appeal-able, they have also been overruled.
We hold that the denial of a motion for judgment on the pleadings is not directly appealable under S. C. Code Ann. § 14-3-330 (1976), even if it raises only a question of law. *460Therefore, the appeal is dismissed without prejudice. Respondent’s request for attorney’s fee and costs is denied.
Chandler, A. J., not participating.